Citation Nr: 1016242	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, including as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the upper 
extremities is not related to his active service and is not 
the result of exposure to herbicides during active service.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the upper extremities was 
not incurred in or aggravated by active service and may not 
be presumed to have been so incurred, including as a result 
of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 
3.307(a)(6).

Herbicide exposure is presumed if a veteran served in Vietnam 
from January 9, 1962 to May 7, 1975, even without diagnosis 
of a presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R.                     
§ 3.307(a)(6)(iii).  For peripheral neuropathy, the 
presumption requires exposure to an herbicide agent and 
manifestation of the disability to a degree of at least 10 
percent within one year after the last date on which the 
Veteran was exposed to an herbicide agent during service.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R.                       §§ 
3.307(a)(6)(ii), 3.309(e).

First, the Board notes that the Veteran's DD Form 214 shows 
that he served in Vietnam and received the Vietnam Service 
Medal with two stars, the Vietnam Campaign Medal with device, 
and the Combat Action Ribbon.  Thus, the Board presumes that 
the Veteran was exposed to herbicides during service.

The Board reviewed the Veteran's service treatment records 
(STRs) but found no indication of complaints or treatment of 
peripheral neuropathy during service.  VA outpatient 
treatment records dated subsequent to service show that the 
Veteran first complained of tingling and pain down the arms 
in December 1998.  Private treatment records show that the 
first diagnosis of peripheral neuropathy is dated May 2007.  
The Veteran left service in March 1970 and the first 
indication of possible neuropathy is dated December 1998, 
more than 28 years after separation from service.  

The first diagnosis of peripheral neuropathy is dated more 
than 37 years after separation from service.  

Since the treatment records do not show that the Veteran was 
diagnosed with peripheral neuropathy within one year of his 
exposure to herbicides or within one year of separation from 
service, the Board cannot find that service connection is 
warranted on a presumptive basis as a result of exposure to 
herbicides.

The Board also reviewed the evidence to determine whether the 
Veteran's bilateral peripheral neuropathy of the upper 
extremities could be attributed directly to service; however, 
as noted, STRs are silent for complaint or diagnosis of 
peripheral neuropathy during service and records dated 
subsequent to service fail to attribute the condition 
directly to the Veteran's service or exposure to herbicides, 
weighing against the claim for service connection.

Further, because the first indication of potential peripheral 
neuropathy is dated 28 years after separation from service, 
the medical evidence provides highly probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

The Board has considered the Veteran's allegations that his 
bilateral peripheral neuropathy is related to his service and 
exposure to herbicides during service.  The Board has also 
considered the lay statements from the Veteran's spouse and 
friend.  Generally, a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran is competent to describe his 
symptoms of bilateral peripheral neuropathy of the upper 
extremities; however, peripheral neuropathy is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis as the etiology of the 
disorder is medical in nature and not capable of lay 
observation.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for bilateral peripheral neuropathy of the 
upper extremities.  The evidence fails to show that the 
disability was diagnosed within one year of the Veteran's 
last exposure to herbicides and fails to show that the 
disability is in any way directly related to the Veteran's 
service or exposure to herbicides.  Accordingly, the appeal 
is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that VA must also provide 
the claimant with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran July 2007 that fully addressed all 
three notice elements and the Dingess criteria and informed 
the Veteran of what evidence is required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not necessary as the 
Veteran's STRs are silent for complaint or treatment of 
bilateral peripheral neuropathy of the upper extremities 
during service and treatment records subsequent to service 
fail to relate his condition to service.  Further, the 
condition did not manifest to a degree of 10 percent or more 
within a year after the Veteran was exposed to an herbicide 
agent during active service.  Therefore, the Board finds that 
a VA examination is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and lay statements from family members.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for bilateral peripheral neuropathy of the 
upper extremities, including as due to herbicide exposure, is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


